                                                                            #-             .
                                                                             N -ERK'OFFICE U,B.DtST.COURT
                                                                                    ATROANOKE,VA
                                                                                          FILED

                                                                                    DE      2 29:8
                                                                                  JULI C. D     K
                      IN TH E UNITED STATES DISTR ICT C OU RT                    BY:       .,z'
                                                                                     DEP X LERK
                     FOR THE W ESTERN DISTRICT OFVIRGINIA
                                    RO AN O K E D IW SIO N

R OBERT CH AR LES H A LL,                       )   CASE NO.7:18CV00577
                                                )
              Petitioner,                       )
V.                                              )   G M ORANDUM OPINION
                                                )
HAROLD CLARK,:I AL ,                            )   By:Hon.GlenE.Conrad
                                                )   SeniorUnited StatesDistrictJudge
               Respondent.                      )
       RobertCharlesH all,a V irginia inm ate proceeding pro K ,filed thispetition fora w ritof
                                                               .




habeascorpus,pursuantto 28 U.S.C.j2254,challenging hisconfnementundera2017 state
courtcriminaljudgment. Upon review oftherecord,thecoul'
                                                      tconcludesthatthepetition must
besummarilydismissedwithoutprejudicetoallow Halltoexhauststatecourtremedies.
       On January 5, 2017, the N elson County Circuit Court sentenced H all to consecutive

eight-year terms of imprisonment for convictions of forcible sodomy and object sexual
penetration. His appeals, which were unsuccessful, concluded when the Suprem e Court of

V irginiadenied hispetition forrehearing on October5,2018.

       Hallfsledhisj2254 petitioninNovemberof2018. Heallegesthatheisincustody in
violation oftheConstitutionbecause(1)theevidencewasinsuffcienttosupporthisconvictions
and (2)histrialattorney provided ineffective assistance. Hallstatesthathehasnotfsled any
other court actions related to these convictions. Sim ilarly, state court records online do not

reflect that H all has filed any petition for a w rit of habeas corpus in the circuit court or the

Suprem e CourtofV irginia.

       Under 28 U.S.C.j 2254(19,a federalcourtcannot grant a habeas petition unless
petitioner has exhausted the rem edies available in the courts of the state in w hich he was

convicted. The exhaustion requirem entis satistsed by seeking review ofthe claim s in the highest
statecourtwithjurisdictionto considertheclaims. SeeO'Sullivan v.Boerckel,526U.S.838,
845(1999).lnVirginia,Sslcllaimsraisingineffectiveassistanceofcounselmustbeassertedina
habeas corpus proceeding and are not cognizable on direct appeal.'' Lenz v.Com m onw ealth,

544 S.E.2d 299,304 (Va.2001). To exhausthis state courtremedies,Hallcan file a state
habeaspetition in the circuitcourtw herehe w asconvicted,with an appealofan adverse decision

totheSupremeCourtofVirginia,Va.CodeAnn.j8.01-654(a)(1);j 17.1-406(B),orhecanfile
a state habeas petition directly with the Supreme Court of Virginia. j8.01-654(a)(1).
W hichever route he follow s, he must ultim ately present his claim s to the Suprem e Court of

Virjiniaandreceivearulingbeforeafederaldistrictcourtcouldgrantreliefunderj2254onan
ineffective assistance claim. Ifa j2254 petitionerhasnotpresented hishabeasclaimsto the
statecourtsand could stilldo so,afederalcourtshoulddismisshispetitionwithoutprejudice.
Slavtonv.Smith,404U.S.53,54(1971).
       H all indicates that he raised his insufficient evidence claim to the Virginia Court of

A ppeals and the Suprem e CourtofV irginia in his directappealproceedings. A s such,he has

exhausted state courtrem edies as to this claim . Halladm its,how ever,thathe has notpresented

his ineffective assistance of counselclaim s to any state court. He could stilldo so by filing a

statr habeas corpus proceeding as described above. See Va.Code Ann.j8.0l-654(A)(2)
(providingthathabeaspetition attacking criminalconviction orsentenceGishallbefiled within
one yearfrop Gnaldisposition ofdirectappeal). Thus,he hasnotsatisûed the exhaustion
requirementunderj2254*)astotheseclaims.Generally,adistrictcourtmustdismisswithout
prejudiceahabeaspetition containingbothunexhaustedandexhaustedclaims.1 Rosev.Lundv,
455U.S.509,522 (1982).Thecourtfndsitappropriatetodo sointhiscase.Dismissalofthe

        1 Under28 U .S.C.j 2254(18,whereitisclearthatan unexhaustedclaim iswithoutmerit,the
courtm ay deny reliefon thatclaim .Thecoul'
                                          tmakesno such tinding inthiscase.
petiion withoutprejudiceleavesHallt+ 1tllthechoiceofretllrnlngtostatecourttoexhaustlkis
clalmKorofamendingorresubm xingthehabeaspetxon to presentonly exhsustedclnlmstothe

dlstrictcoue''1d.at510.Hk1iskdvised,however,tllatinmostcaes,astatelnmsteonlyhas
one chance to prosecuk a federalhal ascorpuspetltion. IfHallpursuesonly llislnsllm clent
                                                                             N


evldenceclnlmqin aj2254petitionnow,O dwaitsto5lehisineFecuveassistanceclsimgina
second û2254pee on atsomelatertlme,thelaterpetiEon w111likelybesllmmnrlly disM ssed
under28U.S.C.j22541)assuccessive.Heis'alsoaIV sedthathehasallmltedtimetofilea
j2254petitiow although thattlmeperiodwillstopnmnlngwhileproperly fled habeascorpus
proéeee gsareproceedingi!lstatecourt. See28UUS.C.j2244(d).Attheconclusion ofstate
habeasproceedings,lf HaIIis dlssatissed with the r-mlltylze may then raise a11ofhis habeas

cblmqin thisCOU/ in a new 5 2254 petiuon thatwillnotbe consldered successive lmder
j225409.
      Forthereasonsstated,the courtdismlssesG smlxed petxon wiioutpreju'
                                                                       dice. An
appropriate orderwillenterthl
                            'qday. TheClerk lsdirected to send coplesofthismemorandum

oplnion and accompanying orderto thepeo oner.

      ENTER:TMs*          dayofDecember,2018.


                                                sekiorUnltedsutesDisictJudge




                                            3
